          Case 2:20-cv-03460-LMA Document 8 Filed 04/28/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DONALD CROCHET                                                           CIVIL ACTION
 VERSUS                                                                   NO. 20-3460
 CAMILLE MORVANT, ET AL.                                                  SECTION: “I”(5)


                             REPORT AND RECOMMENDATION

       This 42 U.S.C. ' 1983 proceeding was filed in forma pauperis by pro se Plaintiff, Donald

Crochet, against Defendants, former District Attorney Camille Morvant, Lafourche Parish

District Attorney Kristine Russell, Frank Garcia of the Louisiana State Police, Lafourche

Parish Assistant District Attorney Joe Soignet, Deputy Clay Blanchard of the Lafourche Parish

Sheriff’s Office, Assistant District Attorney Rene Gautreaux, and Detective Jeff Chamberlain

of the Lafourche Parish Sheriff’s Office.     (Rec. doc. 1, Complaint).   Plaintiff is an inmate of

the Lafourche Parish Detention Center following his 2018 conviction for possession of child

pornography and possession with intent to distribute marijuana in the Seventeenth Judicial

District Court for the Parish of Lafourche.

       His complaint challenges the legality of searches that uncovered physical evidence

leading to his conviction and confinement, the validity of the State’s forensic computer

analysis, the presentation of false testimony in court proceedings, and the sufficiency of the

evidence that was presented at his trial.       (Rec. doc. 1).   He requests immediate release

from confinement and monetary compensation for illegal arrest, illegal conviction, slander

and defamation of character.     (Rec. doc. 1, p. 7).    Crochet acknowledges in his complaint

that he has initiated other lawsuits or proceedings in federal court under Section 1983

dealing with the same facts that are involved in this action or otherwise relating to his
           Case 2:20-cv-03460-LMA Document 8 Filed 04/28/21 Page 2 of 4




imprisonment.      (Rec. doc. 1, p. 12).      His prior lawsuit Civil Action No. 18-CV-13793, in

which he alleged the same claims, was dismissed in part without prejudice for failure to

exhaust his available state-court remedies, insofar as he raised habeas claims for relief, and

the Section 1983 claims were dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).

Donald Gerard Crochet v. Kristine Russell, et al., Civ. Action 18-13793 “E” (5) (E.D. La.).

       Additionally, Crochet recently filed a petition for habeas corpus relief in this Court

challenging his 2018 conviction, and that proceeding is currently pending.         State v. Crochet,

Civ. Action No. 20-3461 “J” (3) (E.D. La.).     To the extent he challenges his conviction and the

fact and duration of his confinement in the instant Section 1983 complaint, the appropriate

vehicle is a petition for writ of habeas corpus, and Plaintiff may attempt to pursue those

claims in his pending habeas corpus proceeding.

       In Crochet v. Russell, et al., No. 18-CV-13793 AE@(5), Plaintiff named all of the same

Defendants listed in the instant case.1       In the prior lawsuit, he complained of “the legality

of the searches that uncovered the physical evidence that led to his conviction, the

thoroughness and withholding of the State’s forensic computer analysis, the effectiveness of

his attorney, the presentation of false testimony, and the sufficiency of the evidence that was

presented at his trial.” 2   (Rec. doc. 8, Report and Recommendation, p. 1).            His claims

against Defendants Russell, Gautreaux and Morvant, in their individual capacity, were barred

by absolute prosecutorial immunity, and in their official capacity, barred because he failed


       1
        He named all except Joe Soignet, an Assistant District Attorney, who was included as an
additional Defendant in the instant case.
       2
           Purported Fourth Amendment violations were unsuccessfully litigated by Plaintiff prior to
trial. State v. Crochet, 200 So.3d 370 (La. 2016), cert denied, ___ U.S. ___, 137 S.Ct. 1583 (2017).
                                                  2
            Case 2:20-cv-03460-LMA Document 8 Filed 04/28/21 Page 3 of 4




to allege or identify a policy or custom that allegedly caused the deprivation of his

constitutional rights.    Additionally, the claims against all of the Defendants were barred by

the doctrine of Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364 (1994).

        This Court is statutorily mandated to “review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.”

28 U.S.C. § 1915A(a).     Regarding such lawsuits, federal law further requires:       “On review,

the court shall identify cognizable claims or dismiss the complaint, or any portion of the

complaint, if the complaint ... is... malicious ....” 28 U.S.C. § 1915A(b)(1).   Additionally, with

respect to actions filed in forma pauperis, such as the instant lawsuit, federal law similarly

provides:     “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

the court shall dismiss the case at any time if the court determines that ... the action ... is ...

malicious ....”   28 U.S.C. § 1915(e)(2)(B)(i).

        The United States Fifth Circuit Court of Appeals has noted, “A district court may

dismiss an IFP proceeding for ... maliciousness at any time, before or after service of process,

and ... a district court is vested with especially broad discretion in determining whether such

a dismissal is warranted.”     Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (textual

alteration and internal quotation marks omitted).         A complaint is malicious if the plaintiff

is asserting against the same or different defendants virtually identical causes of action

“arising from the same series of events and alleging many of the same facts as an earlier suit.”

Id.

        Plaintiff’s allegations in this lawsuit are largely duplicative of those presented in

                                                  3
           Case 2:20-cv-03460-LMA Document 8 Filed 04/28/21 Page 4 of 4




Crochet v. Russell, et al., Civ. Action 18-CV-13793 “E” (5) (E.D. La.) and are thus malicious

under § 1915(e)(2)(B)(i).     Bailey, 846 F.2d at 1021.      The instant in forma pauperis civil

rights action is repetitious litigation against the same parties and of the same cause of action

already unsuccessfully litigated and should be dismissed with prejudice for that reason.

                                    RECOMMENDATION

       For the foregoing reasons, IT IS RECOMMENDED that Donald Crochet=s complaint be

dismissed with prejudice pursuant to 28 U.S.C. '§ 1915(e)(2)(B)(i) and 1915A(b)(1).

       A party=s failure to file written objections to the proposed findings, conclusions, and

recommendation contained in a magistrate judge=s report and recommendation within

fourteen days after being served with a copy shall bar that party, except upon grounds of

plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court, provided that the party has been served with

notice that such consequences will result from a failure to object.      Douglass v. United States

Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996) (en banc).3

       New Orleans, Louisiana, this 28th           day of              April               , 2021.



                                                     ______________________________________________
                                                             MICHAEL B. NORTH
                                                     UNITED STATES MAGISTRATE JUDGE




       3 Douglass referenced the previously applicable ten-day period for the filing of
objections. Effective December 1, 2009, 28 U.S.C. ' 636(b)(1) was amended to extend that
period to fourteen days.


                                               4
